Title: The York County Committee to the Pennsylvania Committee of Safety, 27 September 1775: résumé
From: York County Committee
To: Pennsylvania Committee of Safety


<York, September 27, 1775: Two months ago the York committee started searching for some one to make saltpetre and found two men, Baltzer Moody and George Garver, who began the work in August. They dug in stables, outhouses, etc.; and the committee lent them money. Yesterday they delivered the 117 pounds of saltpetre that accompany this letter: they would have had more if the recent storm had not injured their earth. Mr. Owen Biddle is requested to settle the bill. The saltpetre is perhaps as good as that imported from Europe, and the bounty or price will presumably be the same. “A Quantity of earth is now Collecting, and we hope to see the Business prosecuted with Spirit.” Addressed to Franklin, Biddle, and the committee of safety and signed by Thomas Hartley, David Kennedy, and John Houston.>
